Citation Nr: 0210433	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  00-08 358	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a mental disorder, to 
include as secondary to a right orchiectomy with impotence.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.  

The matter is initially on appeal from a June 1999 rating 
decision of the Winston-Salem North Carolina Regional Office 
(RO) of the Department of Veterans' Affairs that denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
mental disorder.  The Board remanded the case in April 2001.  
The Board interpreted the veteran's assertions to be a claim 
of entitlement to secondary service connection and advised 
the RO to readjudicate the claim.  By supplemental statement 
of the case of February 2002, the RO continued the denial of 
the veteran's claim.  The veteran appealed the decision and 
the case was returned to the Board for further adjudication.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
veteran currently suffers from a mental disorder.  

2.  The preponderance of the evidence is against showing a 
current mental disorder is related to the veteran's service-
connected right orchiectomy with impotence.  


CONCLUSION OF LAW

A mental disorder was not incurred in or aggravated by 
service, and it is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 
5107(a) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  Letters dated in March 1999 and in September 
2001 advised the veteran of an opportunity to identify 
additional evidence in support of his claim.  In an April 
1999 response, he indicated that he received medical 
treatment at the VA Medical Center in Asheville, North 
Carolina.  Thereafter, treatment records were associated with 
the veteran's claims folder.  Subsequent to the Board remand 
of April 2001, the veteran was afforded a new VA examination 
and another opportunity to submit additional evidence and 
argument pertinent to his claim.  Thus, the Board finds that 
the RO complied with the remand order.  Stegall v. West, 11 
Vet. App. 268 (1998).

Remanding to afford the RO an opportunity to consider the 
claims in light of the implementing regulations would serve 
to further delay resolution of the claims with no benefit 
flowing to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

The Board additionally finds that the statement and 
supplemental statements of the case provided the veteran with 
adequate notice of what the law requires to award service 
connection for a mental disorder, claimed as secondary to a 
right orchiectomy with impotence.  He was provided adequate 
notice that VA would help him secure evidence in support of 
his claim if he identified that evidence.  Additionally, he 
was provided notice of, and he reported for, a VA examination 
to help determine the current nature and etiology of his 
disorders.  

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examination, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
appellant.  Finally, these documents provided notice why this 
evidence was insufficient to award service connection for a 
mental disorder, as well as notice that the appellant could 
still submit supporting evidence.  Thus, the appellant has 
been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  Because no 
additional evidence has been identified by the appellant as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
appellant what evidence would be secured by VA and what 
evidence would be secured by the appellant is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, a merits based review may be conducted.

In order to establish service connection for a disability, 
there must be objective evidence that establishes that the 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 310 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability, "is proximately due to 
or the result of a service-connected disease or injury ..."  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must determine whether a preponderance of the 
evidence supports the claim or whether all of the evidence is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  In making the above 
determination, it is our responsibility to weigh the evidence 
and decide where to give credit and where to withhold the 
same.  That responsibility can be daunting where, as here, 
medical evidence diverges; however, in weighing medical 
evidence, we must sometimes accept one or more medical 
opinions and reject others.  Evans v. West, 12 Vet. App. 22, 
30 (1998).  At the same time, the Board is mindful that it 
cannot make our own independent medical determinations, and 
that it must have plausible reasons for favoring one medical 
opinion over another.  Id. at 31.

After a careful review of the record, and after due 
consideration of the arguments advanced by the appellant, the 
Board finds that service connection for a mental disorder is 
not warranted on either a direct or secondary basis.  

In this regard, the service medical records are completely 
devoid of any objective complaints or findings with regards 
to a psychiatric condition.  In addition, there is no 
competent medical evidence suggesting that any psychiatric 
disorder be directly related to service.  Therefore, service 
connection for a psychiatric disorder on a direct basis is 
not warranted.  

Furthermore, the Board finds that service connection is not 
warranted on a secondary basis.  In support of his claim, the 
record includes a February 1988 VA psychologist's opinion 
that the appellant could be suffering from mild depression 
which could be a reaction to impotence and family status.  
Further, the veteran submitted a July 1999 letter from Wanda 
J. Starling, M.D., a family practice physician, who opined 
that his sexual dysfunction results in marital problems, 
reduced self-image, and emotional suffering.  As a result, 
she opined that he suffered from depression and anxiety 
related to his impotence.  

While the Board has carefully considered these opinions the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  

In this regard, the veteran's outpatient treatment records 
from August 1997 to April 2002 do not show that he currently 
suffers from a chronic psychiatric disability.  While a March 
1998 record reveals that the veteran complained of sexual 
dysfunction, psychological testing results were "within 
normal limits."  Later, in an outpatient treatment record 
from March 1999, the veteran complained of depression, 
anxiety and marital problems.  Interestingly, he reported 
increasing anxiety since a nonservice connected heart attack.  
No reference was made to his impotence or sexual dysfunction.  
While he was assessed as having anxiety and depression, 
subsequent treatment records do not show diagnoses of or 
treatment for anxiety and depression.  Moreover, VA 
outpatient treatment records do not link any anxiety or 
depression to the veteran's right orchiectomy with impotence.  

Furthermore, the Board assigns great probative weight to the 
February 2000 psychiatric examination conducted by a Board 
Certified Psychiatrist.  After a review of the veteran's 
claims folder, including outpatient treatment records and a 
history and mental status examination, the examiner found no 
evidence of a current psychiatric disorder.  In offering his 
opinion, the examiner noted that the veteran might have 
suffered from a nonspecific anxiety disorder two years ago.  
However, he indicated that it was not related to service-
connected disabilities.  He further opined that the veteran 
did not show current evidence of a major depression, existent 
anxiety disorder such as post traumatic stress disorder or 
obsessive compulsive disorder, dementia or psychotic 
symptoms.  To the extent that any psychiatric disorder 
existed the examiner found that the appellant had an anxiety 
disorder, not otherwise specified, but again, the disorder 
was in remission, i.e., not currently evident.  Further, the 
examiner opined that this disorder was not related to any 
service connected disability.  As such, the Board finds that 
service connection for a psychiatric disorder, secondary to a 
right orchiectomy with impotence is not warranted.  

In making this decision, the Board acknowledges the 
statements from the veteran and his wife that his service-
connected impotence causes stress and marital difficulties.  
While the appellant and his wife are certainly competent to 
describe their marital relationship, medical or other 
competent evidence is required to determine the onset or 
etiology of a psychiatric disability.  Thus, as lay persons 
untrained in the field of medicine, they are not competent to 
offer an opinion as to the onset or etiology of a psychiatric 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 492 
(1992).  

The Board also considered the argument that the opinion of 
the veteran's treating physician should be assigned greater 
probative weight.  The Board notes, however, that the United 
States Court of Appeals in Guerrieri v. Brown, 4 Vet. App. 
467, 471 (1993) specifically rejected the application of 
"treating physician" rule in VA benefits claims.  Hence, 
Dr. Starling's opinion is not worthy of greater weight merely 
because she treats the veteran.

Finally, the Board considered the "benefit of the doubt" 
doctrine, however, as the preponderance of the evidence is 
against the claim; the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a mental disorder, to include on a 
secondary basis, is denied.  



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

